DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because said abstract begins with “The invention relates…” and contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Di Paolo (US 2006/0239758).
1, Di Paolo teaches a container (40, Fig 1-13) for a tool (84) with a tool head (22), where conduits (58, 74, 72, 98, 80, best shown in Fig 6 & 9) conduct liquid extend through the tool head (¶ [6]), where the container is attachable to the tool head (at 52, ¶ [31]), and where in use the container is filled with liquid (inherent feature of containers), characterised in that the container comprises a tubular diaphragm (54, ¶ [10]) which is held extended by at least one spacer element (18 or 20, best shown in Fig 3), and where the tubular diaphragm at its lower end in use is air tightly attached to the tool head (via 52, best shown in Fig 5 or 7; airtight provided by tightening clamp 52).
Di Paolo further teaches in claim 2 that the at least one spacer element comprises at least one filler opening (at 44, which is supported by 18); in claim 3 a tool shaft (12) and the at least one spacer element comprises at least one tool connection (at 26, best shown in Fig 2) arranged to surround the tool shaft; and in claim 4 the container comprises more than one spacer element (18 & 20).
Regarding claim 5, Di Paolo teaches a tool (84, Fig 1-13) with a tool head (22), where conduits (58, 74, 72, 98, 80, best shown in Fig 6 & 9) passing through liquid extend through the implement head (¶ [6]), where the tool comprises a container (40) attached to the tool head (at 52, ¶ [31]), and where in use, the container is filled with liquid (inherent feature of containers), characterised in that the container comprises a tubular diaphragm (54, ¶ [10]) which is held out by at least one spacer (18 or 20, best shown in Fig 3), and where the tubular diaphragm at its bottom is airtightly connected to the tool head (via 52, best shown in Fig 5 or 7; airtight provided by tightening clamp 52).
Di Paolo further teaches in claim 6 that the at least one spacer element comprises at least one filler opening (at 44, which is supported by 18); in claim 7 a tool shaft (12) and the at least one spacer element comprises at least one tool connection (at 26, best shown in Fig 2) arranged to surround the tool shaft; and in claim 8 the container comprises more than one spacer element (18 & 20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,154,523 to Devreeze and US 5,186,563 to Gephard et al are directed to the state of the art as relevant teachings of the claimed invention of a brush tool with bellows reservoir.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613. The examiner can normally be reached Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754